 



Exhibit 10.19
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) is entered into by and between Corn
Products International, Inc. (the “Company”) and Jeffrey B. Hebble (“Hebble”).
     WHEREAS, Hebble is presently employed by the Company as its Vice President
and President, Asia/Africa Division;
     WHEREAS, the Company and Hebble desire to enter into this Agreement to set
forth the terms and conditions of Hebble’s voluntary resignation from the
Company; and
     WHEREAS, Hebble desires to avail himself of the monetary and other benefits
to be paid and/or provided to him in connection with the termination of his
employment as set forth in this Agreement, to which he would not otherwise be
entitled;
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, the Company and
Hebble agree as follows:
     1. Hebble hereby voluntarily resigns from his position as Vice President
and President, Asia/Africa Division, and from any and all officer and/or board
of director positions that he currently holds with any affiliate of the Company,
effective at the close of business on November 2, 2007, and Hebble agrees that
he will execute all documents necessary to effect such resignation(s). Hebble
shall continue in the Company’s employ with the Asia/Africa Division, subject to
the terms and conditions set forth herein, for the period that begins on
November 3, 2007, and ends at the close of business on January 31,2008, at which
time his employment by the Company will cease and, thereafter, he will be
engaged on a consulting basis by, the Asia/Africa Division of Corn Products
International (“Asia/Africa Division”) until the close of business on July 30,
2009 (the entire period from February 1, 2008, to and including July 30, 2009,
constituting the “Consulting Period”). During the Consulting Period, Hebble
shall make himself available for reasonable periods of time upon reasonable
request to consult with representatives of the Company concerning matters
related to his duties and responsibilities prior to

 



--------------------------------------------------------------------------------



 



November 3, 2007, but Hebble shall have no other duties and/or responsibilities
for the Company, other than as set forth herein. Hebble agrees to cooperate
fully with the Company before and during the Consulting Period in the transition
of his duties and responsibilities to such person(s) as the Company may direct.
During the Consulting Period, Hebble may be employed by and/or provide services
to other companies or entities, except insofar as prohibited by Section 7.C. of
this Agreement, and such employment or the provision of such services by him
shall not affect his entitlement to the payments and/or benefits set forth in
Section 2 of this Agreement.
     2. Subject to Hebble’s compliance with each of his obligations under this
Agreement, Hebble shall receive the compensation and benefits and shall have the
rights set forth in this Section.
          A. After November 3, 2007:
               i. Hebble shall be paid a salary at the rate of $28,250.00 U.S.
per month, less any required or authorized withholding and deductions, through
January 31, 2008. Thereafter, for the remainder of the Consulting Period, Hebble
shall be paid a total sum of $600,000 less any required or authorized
withholding and deductions, payable as follows: $200,000, payable on July 30,
2008; on January 31, 2009; and, July 30, 2009.
               ii. Except as set forth herein, Hebble shall continue to
participate through January 31, 2008, in any available Company employee benefit
plans (including without limitation life and health insurance plans) in
accordance with the terms and conditions of such plans, as they may be amended
from time to time; thereafter, the Company shall make available COBRA benefits
for the period required by law plus four additional months.
               iii. Hebble shall be permitted to make contributions to the Corn
Products International, Inc. Retirement Savings Plan in accordance with the
terms and conditions of such plan, as it may be amended from time to time,
through January 31, 2008,
               iv. Hebble shall continue to participate in the Corn Products
International, Inc. Supplemental Executive Retirement Plan in accordance with
the terms and conditions

 



--------------------------------------------------------------------------------



 



of such plan, as it may be amended from time to time, through January 31, 2008.
               v. Hebble may continue to make use of the automobile with which
he has been provided by the Company. The Company will continue to pay the costs
for the insurance of the automobile and any major repairs through January 31,
2008. Thereafter, he shall return the automobile to the Company or, at his
option, he may purchase the automobile in accordance with the then-existing
Company policy.
               vi. Hebble will not earn any benefits under Company’s vacation
policy after January 31, 2008. He will be paid for all vacation accrued through
January 31, 2008 at the time his employment ends.
               vii. Hebble may receive a 2007 bonus payment pursuant to the Corn
Products International, Inc. Annual Incentive Plan design.
               viii. Hebble will receive benefits under the 2005 Performance
Plan; but will not receive benefits under the 2006 or 2007 Performance Plans.
          B. Hebble will be paid the balances in his qualified U.S. Cash Balance
Plan account, his qualified Savings Plan and his non-qualified SERP account, as
soon as administratively possible and as soon as permitted in Section 409A of
the IRS Code, in accordance with his distribution elections, reflecting his
credit service through January 31, 2008. Hebble will forfeit any benefits under
the Retirement Health Care Spending Accounts provisions of the Corn Products
International, Inc. Master Retiree Welfare Plan.
          C. Hebble and the Company are parties to an Executive Severance
Agreement, dated June 7, 2006. Pursuant to such Executive Severance Agreement
(“Termination and Amendment; Successors; Binding Agreement”), Hebble and the
Company hereby agree that the Executive Severance Agreement between Hebble and
the Company shall terminate effective upon the close of business on November 2,
2007, and that Hebble shall have no right to any benefits under that agreement
following its termination.
          D. During and following the Consulting Period,

 



--------------------------------------------------------------------------------



 



Hebble shall continue to have the rights of a former officer of the Company, and
the Company shall have such corresponding obligations to him, under the
Indemnification Agreement dated as of November 19, 1997, between Hebble and the
Company in accordance with the terms and conditions of such agreement.
          E. The Company will reimburse Hebble for any reasonable and necessary
travel expenses actually incurred by him in connection with his provision of
consulting services to the Company, in accordance with the Company’s travel
expense policy.
          F. The Company will not contest any application that Hebble may file
for unemployment compensation benefits; however, the Company will not
acknowledge that Hebble is entitled to such benefits.
          G. Hebble may retain the laptop computer provided to him by the
Company, but Hebble must return the computer to the Company prior to his
execution of this Agreement so that it may be cleared of Company data.
     3. A. As used in this Agreement, the term “Hebble Releasing Parties”
includes Hebble and anyone claiming through him including, but not limited to,
his past, present and future spouses, family, relatives, agents, attorneys,
representatives, heirs, executors, admini-strators, and the predecessors,
successors, and assigns of each of them. As used in this Agreement, the term
“Released Parties” includes: (i) the Company and its past, present and future
affiliates, employee benefit plans and programs and other related entities
(whether or not any such entities are wholly owned); (ii) the past, present, and
future trustees, fiduciaries, administrators, directors, officers, agents,
representatives, members, partners, employees, and attorneys of each entity
listed in (i) above; and (iii) the predecessors, successors, and assigns of each
entity listed in (i) and (ii) above.
          B. The Hebble Releasing Parties hereby agree not to sue and further
agree to release the Released Parties with respect to any and all claims,
whether currently known or unknown, which Hebble now has, has ever had, or may
ever have against any of the Released Parties arising from or related to any
act, omission, or thing occurring at any time up to and including the date on
which Hebble signs

 



--------------------------------------------------------------------------------



 



this Agreement. Without limiting the generality of the foregoing, the claims
released by Hebble hereunder include, but are not limited to:
               i. all claims for or related in any way to Hebble’s employment,
hiring, conditions of employment, resignation from his position as an officer,
or his resignation from employment as prescribed in this Agreement;
               ii. all claims that could be asserted by Hebble or on his behalf:
(a) in any federal, state, or local court, commission, or agency; (b) under any
common law theory; or (c) under any employment, contract, tort, federal, state,
or local law, regulation, ordinance, or executive order; and
               iii. all claims that could be asserted by Hebble or on his behalf
arising under any constitution, law, statute, ordinance, or regulation,
including, but not limited to, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the Illinois Human Rights Act, or the Cook County Human Rights ordinance.
          C. The Company hereby agrees not to sue and further agrees to release
Hebble with respect to any and all claims which the Company now has, has ever
had, or may ever have against Hebble arising from or related to any act,
omission, or thing occurring at any time up to and including the date on which
the Company signs this Agreement that was known by a member of senior management
of the Company as of the date on which the Company signs this Agreement.
          D. Hebble and the Company represent and warrant to each other that:
(i) he/it has not filed or initiated any legal, equitable, administrative, or
other proceeding(s) against any of the Released Parties (in the case of Hebble)
or against Hebble (in the case of the Company); (ii) no such proceeding(s) have
been initiated against any of the Released Parties on Hebble’s behalf or against
Hebble on the Company’s behalf; (iii) he/it is the sole owner of the actual or
alleged claims, demands, rights, causes of action, and other matters that are
released in Section 3.B.

 



--------------------------------------------------------------------------------



 



and 3.C. above; (iv) the same have not been transferred or assigned or caused to
be transferred or assigned to any other person, firm, corporation or other legal
entity; and (v) he/it has the full right and power to grant, execute, and
deliver the releases, undertakings, and agreements contained in this Agreement.
     4. Hebble agrees and acknowledges that he continues to be bound by, and is
obligated to comply with, the Employee Confidentiality and Invention Assignment
Agreement, entered into between him and the Company on November 10, 1997, in
accordance with the terms and conditions of such agreement throughout the
Consulting Period.
     5. Hebble further agrees that, unless agreed in advance in writing by the
Vice President of Human Resources, Hebble has no present or future right to
employment with the Company after January 31, 2008 or to return to active
employment with the Company at any time during or after the Consulting Period,
and that he shall not at any time apply for, seek consideration for, or accept
any employment (active or otherwise), engagement, or contract with the Company
or any of the other Released Parties. Notwithstanding the foregoing, Hebble
shall have no obligation to terminate his employment with any employer that
becomes a Released Party only subsequent to Hebble’s hire. After November 2,
2007, and throughout the Consulting Period, Hebble also shall not hold himself
out as an agent of, enter into any contracts for, or otherwise bind the Company
or any of the other Released Parties.
     6. Hebble agrees that he will not disclose the terms of this Agreement
(other than the fact and duration of his consulting status) to any third parties
with the exception of his financial or legal advisors, prospective employers,
his outplacement and career counseling firm, and members of his immediate
family, each of whom shall be bound by this confidentiality provision (in which
case Hebble shall be responsible for ensuring that any such individuals comply
with the terms of this Agreement), except as may be required to comply with
legal process or to enforce the obligations established by this Agreement.
Hebble acknowledges and agrees that this requirement of confidentiality is among
the material inducements for the Company to enter into this Agreement.

 



--------------------------------------------------------------------------------



 



     7. Hebble agrees that, during his employment with the Company, he has had
access to and/or has acquired Confidential Information, as defined herein, and
trade secrets belonging to the Company. Accordingly, Hebble agrees that:
          A. During and after the Consulting Period he shall not directly or
indirectly use, disclose, or take any action that may result in the use by or
disclosure to any person of any Confidential Information of the Company, unless
such information lawfully has become generally available to the public, or
except as otherwise required by law;
          B. On or before January 31, 2008, Hebble shall return to the Company
all property, including but not limited to any and all I.D. cards, memoranda,
notes, plans, records, reports, computers (with the exception of his laptop),
computer programs, cell phones, car phones, American Express and any other
company-sponsored credit cards, files, charts, or other documents or things
containing in whole or in part any Confidential Information, and all copies
thereof that are within his possession or control and that relate to the affairs
of the Company. The Company shall provide Hebble with a receipt for all Company
property actually returned by him.
          C. i. Hebble covenants that during the Consulting Period and up to and
including December 31, 2009, unless agreed in advance in writing by the Vice
President of Human Resources, Hebble will not engage, directly or indirectly, in
any Prohibited Activity, as that term is defined herein, within the Territory,
as that term is defined herein, whether as a principal, proprietor, partner,
stockholder (other than as the holder of less than 5% of the stock of a
corporation the securities of which are traded on a national securities exchange
or in the over-the-counter market), director, employee, consultant, agent, or
distributor, other than on behalf of the Company or any related entity (whether
or not such entity is wholly owned).
               ii. The term “Prohibited Activity” shall mean the following
activities: corn wet or dry milling processing, tapioca processing,
manufacturing, marketing distribution, sales and trading of all types of
products derived from the corn wet or dry milling process, such as,

 



--------------------------------------------------------------------------------



 



but not limited to, all types of starches, modified corn starch, corn syrups,
syrup blends, fructose sweeteners, caramel colors, maltrodextrins, dextroses,
sorbitols, manitols, maltitols,corn oil, citric acid, hydrocoloids, stevia,
inulin, Expandex, and lactic acid. The aforesaid products encompassed within the
definition of Prohibited Activity will not be limited to regular corn
derivatives, but will also include starches and/or sugars derived from any other
agricultural products such as, but not limited to, waxy corn, sorghum, high
amylose corn, potato, sugar beet, and sugar cane and their derivatives
independently of the industrial process employed to produce them.
Notwithstanding the foregoing, Prohibited Activities shall not include starches
derived from wheat and/or tapioca.
               iii. The term “Territory” shall mean wherever the Company is
doing business, either directly or through an affiliate, agent or distributor.
The Company agrees that it will respond in a reasonable period of time to any
request from Hebble concerning whether the Company is doing business in specific
countries.
          D. Hebble covenants that during the Consulting Period and up to and
including December 31, 2009, he will not directly or indirectly solicit any
employee of the Company or any of its affiliates or subsidiaries to terminate
such employment in order to enter into any such relationship on behalf of any
other business organization.
          E. It is the intent and understanding of each party hereto that if, in
any action before any court or agency legally empowered to enforce the covenants
contained in this Section 7, any term, restriction, covenant or promise
contained therein is found to be unenforceable due to unreasonableness or due to
any other reason, then such term, restriction, covenant or promise shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.
          F. Without in any way limiting the Company’s rights to pursue any
other legal or equitable remedies available to it or to exercise any of its
rights under this Agreement, Hebble recognizes and agrees that a breach of any
or all of the provisions of Section 7 will cause immediate and irreparable harm
to the Company for which damages cannot be readily calculated and for which they
are an inadequate full remedy. Accordingly, Hebble acknowledges

 



--------------------------------------------------------------------------------



 



and agrees that the Company shall be entitled to injunctive relief restraining
and enjoining any further actual or threatened breaches by him without the
necessity of proving actual monetary loss.
          G. “Confidential Information” includes the following information of
the Company and/or any of its affiliates (including but not limited to joint
ventures and joint marketing companies) and/or Cooperative Management Partners
(any or all of whom are referred to for the purposes of this Section as “the
Company”):
               i. Strategic and tactical business, financial, profit, marketing,
development, analytical, sales and technical service (both short and long term)
information, plans, and programs, including the process by which the Company
develops such information, plans, and programs;
               ii. Customer pricing agreements, business contract details,
identification of specific Company customers with whom Hebble came into contact
or gained knowledge of during the course of his employment with the Company, and
exclusive business and supply arrangements;
               iii. Customer development and application plans and programs
specific to product lines and global business operating spheres;
               iv. All information regarding process, product, and use
application patents, pending patents, and patent applications, as well as
current research, development, and application work underway regarding future
patents;
               v. Manufacturing cost data and product profitability information;
               vi. Programs and details regarding corn purchasing, handling, and
storage;
               vii. Internal organizational structures and reporting
relationships;
               viii. Business licensing agreements and other internal
contractual relationships not generally known to the public;
               ix. The relationships of the Company and its

 



--------------------------------------------------------------------------------



 



international affiliates;
               x. Current and developmental products, their manufacturing
processes, procedures and use application technologies; and
               xi. Vendor (equipment and supplies) programs, developmental
arrangements and pricing details.
     8. A. The Company may immediately terminate this Agreement and, if during
the Consulting Period, Hebble’s employment for Cause (as defined herein), upon
written notice of such termination to Hebble and shall have no further
obligations to Hebble under this Agreement, provided that the rights and
obligations of the parties pursuant to Sections 1, 3, 4, 5, 6, 7, 9, 16, and 17
herein shall remain in full force and effect in accordance with the terms of
those Sections. As used herein, “Cause” shall mean: (i) embezzlement or
misappropriation of Company funds or any other material act of dishonesty by
Hebble; (ii) Hebble’s commission or conviction of a misdemeanor involving moral
turpitude or of a felony, or entry by Hebble of a plea of guilty or nolo
contendere to any such misdemeanor or felony; (iii) engagement in any activity
that Hebble knows or should know would or could harm the operations or
reputation of the Company; (iv) material violation of any contractual obligation
to the Company (including without limitation Hebble’s obligations under
Section 7 of this Agreement); or (v) violation of any statutory or common law
duty to the Company, including without limitation the duty of loyalty, and
provided that, in the case of (iii), (iv), or (v), such conduct or violation
continues thirty (30) days after Hebble receives written notice thereof from the
Company and fails to cure it during such thirty (30)-day period. In the event
that the Company exercises its election to terminate this Agreement for Cause,
Hebble shall not be entitled to any amounts under this Agreement other than a
proportionate share of any salary earned but unpaid under Section 2.A.i. for any
period during which Hebble was employed prior to the termination (which shall be
calculated and paid as it would otherwise be calculated and paid hereunder).
          B. This Agreement shall automatically terminate upon Hebble’s death,
in which case Hebble’s heirs/estate will be entitled to receive (i) any unpaid
salary payments for the period of Hebble’s employment prior to his date of

 



--------------------------------------------------------------------------------



 



death, (ii) such other payments and/or benefits to which they/it may be entitled
under the benefit plans and programs identified in Section 2 of this Agreement
in accordance with their terms and conditions, as amended from time to time, and
(iii) in the event Hebble dies prior to July 30, 2009, the unpaid salary
payments that he would have received through that date.
     9. Hebble shall not take any action, verbal or otherwise, that would or
could disparage or damage the reputation or operations of the Company or any of
the other Released Parties. Hebble and the Company will agree upon the text of
an employment reference and will identify the individuals at the Company to be
contacted for the reference.
     10. Nothing in this Agreement is intended to or shall be construed as an
admission by the Company, any of the other Released Parties, or Hebble that it,
they, or he have/has violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to Hebble, the Company, or any other Released Party. The Company, the other
Released Parties, and Hebble expressly deny any such illegal or wrongful
conduct.
     11. This Agreement embodies the entire agreement and understanding of the
parties hereto with regard to the matters described herein and supersedes any
and all prior and/or contemporaneous agreements and understandings, oral or
written, between said parties.
     12. This Agreement shall be construed and interpreted in accordance with
the internal laws of the State of Illinois, without regard to its choice of law
rules. Hebble hereby consents to the jurisdiction of the state and/or federal
courts in Illinois in connection with any suit commenced by the Company as a
result of an alleged violation by Hebble of any of his obligations under
Section 7 and agrees that he will not contend that such courts lack personal
jurisdiction over him or that venue is not appropriate in such courts. The
Company agrees that, in the event it commences such action against Hebble in the
state or federal courts in Illinois, it will give Hebble mail notice of the
commencement of such action at his last known address, in addition to any other
service of process required by the applicable rules. Hebble agrees that, in

 



--------------------------------------------------------------------------------



 



the event he commences any legal proceedings against the Company, he will give
the Company (through its General Counsel) mail notice of the commencement of
such action, in addition to any other service of process required by the
applicable rules.
     13. The parties agree that this Agreement may only be modified in writing
by agreement signed by both parties, and any party’s failure to enforce this
Agreement in the event of one or more events which violate this Agreement shall
not constitute a waiver of any right to enforce this Agreement against
subsequent violations.
     14. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     15. This Agreement may be executed in two counterparts, each of which shall
be deemed to be an original and both of which together shall constitute one and
the same instrument.
     16. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.
     17. If any dispute or controversy arises under or in connection with this
Agreement other than a dispute or controversy concerning or arising out of
Hebble’s compliance with his obligations in Section 7 of this Agreement,
including without limitation any claim under any federal, state, or local law,
rule, decision or order relating to the Hebble’s employment or the fact or
manner of its termination, the Company and Hebble shall attempt to resolve such
dispute or controversy through good faith negotiations. If the parties fail to
resolve such dispute or controversy within ninety (90) days, such dispute or
controversy shall be resolved exclusively by arbitration, conducted before a
panel of three arbitrators in Chicago, Illinois in accordance with the
applicable rules and procedures of the Center for Public Resources then in
effect. Judgment upon the award rendered by the arbitrators

 



--------------------------------------------------------------------------------



 



may be entered by any court having jurisdiction. The award issued by the
arbitrators shall be final and binding on the parties. Costs of the arbitration,
including the fees of the arbitrators, shall be borne equally by the parties.
Each party shall bear his/its own attorneys’ fees.
     18. A. HEBBLE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE TERMS AND
EFFECT OF THIS AGREEMENT, AND THAT IT CONTAINS A FULL, COMPLETE, AND FINAL
RELEASE OF ALL CLAIMS AGAINST THE RELEASED PARTIES THROUGH THE DATE OF HIS
EXECUTION OF THIS AGREEMENT.
          B. HEBBLE ALSO ACKNOWLEDGES THAT, IN RELEASING AND WAIVING ANY CLAIMS
AND RIGHTS THAT HE HAS OR MAY HAVE AGAINST THE RELEASED PARTIES, INCLUDING THOSE
UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, HE DOES SO KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION TO WHICH HE WOULD NOT OTHERWISE BE
ENTITLED.
          C. HEBBLE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF HIS RIGHT
TO HAVE LEGAL COUNSEL OF HIS CHOICE REVIEW THIS AGREEMENT PRIOR TO EXECUTING IT.
          D. HEBBLE ACKNOWLEDGES AND UNDERSTANDS THAT HE HAS TAKEN IN EXCESS OF
TWENTY-ONE (21) DAYS TO DECIDE WHETHER TO EXECUTE THIS AGREEMENT.
          E. HEBBLE FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT HE MAY REVOKE HIS
ACCEPTANCE OF THIS AGREEMENT BY GIVING WRITTEN NOTICE TO JAMES HIRCHAK, VICE
PRESIDENT, HUMAN RESOURCES, WITHIN SEVEN (7) DAYS FROM THE DATE ON WHICH HE
SIGNS THIS AGREEMENT, AND THAT THE AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL
THIS SEVEN-DAY REVOCATION PERIOD HAS EXPIRED. IF HEBBLE EXERCISES HIS OPTION TO
REVOKE THIS AGREEMENT, IT SHALL BE NULL AND VOID.

         
JEFFREY B. HEBBLE
      CORN PRODUCTS INTERNATIONAL, INC.
 
      By:
 
Jeffrey B. Hebble
      J. J. Hirchak
 
      Its: Vice President, Human Resources
 
       
Dated:                          
      Dated: 11/03/07

 